        Case 3:19-cv-07818-RS Document 31 Filed 07/22/20 Page 1 of 3


 1   KILPATRICK TOWNSEND & STOCKTON LLP
     JAMES SMITH (State Bar No. 190050)
 2   James.Smith@kilpatricktownsend.com
     DAVID LYNCH (pro hac vice)
 3   dlynch@kilpatricktownsend.com
     JAMIE LIPSITZ (pro hac vice)
 4   jlipsitz@kilpatricktownsend.com
     Two Embarcadero Center, Suite 1900
 5   San Francisco, CA 94111
     Telephone: 415 576 0200
 6   Facsimile: 415 576 0300

 7   Attorneys for Plaintiff
     E.D. BULLARD COMPANY
 8
     WOLKIN CURRAN, LLP
 9   Brandt Louis Wolkin (SBN 112220)
     bwolkin@wolkincurran.com
10   Jennifer L. Elowsky (SBN 230739)
     jelowsky@wolkincurran.com
11   Telephone: 415 982-9390
     Facsimile: 415 982-4328
12   111 Maiden Lane, 6th Floor
     San Francisco, CA 94108
13
     Attorneys for Defendant
14   ADMIRAL INSURANCE COMPANY

15

16
                                 UNITED STATES DISTRICT COURT
17
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
18

19   E.D. BULLARD COMPANY,                            Case No. 3:19-cv-07818-RS

20                 Plaintiff,                          ORDER
                                                      JOINT STIPULATION TO DISMISS
21          v.                                        ACTION WITHOUT PREJUDICE
                                                      PURSUANT TO FEDERAL RULE OF
22   ADMIRAL INSURANCE COMPANY, and                   CIVIL PROCEDURE 41(a)(1)(A)(ii)
     DOES 1 through 100, inclusive,
23                                                    Complaint Filed: November 27, 2019
                   Defendants.
24                                                    ASSIGNED TO THE HONORABLE JUDGE
                                                      RICHARD SEEBORG
25

26

27

28

      JT. STIP. TO DISMISS ACTION WITHOUT PREJUDICE
      CASE NO. 3:19-CV-07818-RS
     US2008 17158785 1
         Case 3:19-cv-07818-RS Document 31 Filed 07/22/20 Page 2 of 3


 1           Pursuant to Federal Rule of Civil Procedure Rule 41(a)(1)(A)(ii), the parties hereby

 2   stipulate and agree that this action should be dismissed without prejudice due to lack of subject

 3   matter jurisdiction.

 4

 5

 6   DATED: July 22, 2020                  Respectfully submitted,
 7                                         KILPATRICK TOWNSEND & STOCKTON LLP
 8

 9                                         By: /S/ James Smith
                                               JAMES SMITH
10
                                           Attorneys for Plaintiffs
11                                         E.D. BULLARD COMPANY
12   DATED: July 22, 2020                  Respectfully submitted,
13                                         WOLKIN CURRAN, LLP
14

15                                         By: /S/ Jennifer L. Elowsky
                                               JENNIFER L. ELOWSKY
16
                                           Attorneys for Defendant
17                                         ADMIRAL INSURANCE COMPANY
18

19                                            ATTESTATION
20           I hereby attest that I have on file all holographic signatures corresponding to any signatures
21   indicated by a conformed signature (/S/) within this e-filed document.
22
                                                           __/S/ James Smith____________________
23
                                                             James Smith
24

25

26

27

28
      JT. STIP. TO DISMISS ACTION WITHOUT PREJUDICE                                                 1
      CASE NO. 3:19-CV-07818-RS

     US2008 17158785 1
         Case 3:19-cv-07818-RS Document 31 Filed 07/22/20 Page 3 of 3


 1                                              ORDER

 2           Plaintiff E.D. Bullard and Defendant Admiral Insurance Company have jointly stipulated

 3   to dismiss this action without prejudice

 4           The JOINT STIPULATION IS GRANTED:

 5           1.      Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the entire action is

 6   hereby dismissed without prejudice.

 7           IT IS SO ORDERED.

 8

 9           July 22, 2020
     Dated: ____________________                           _____________________________
                                                           Hon. Richard Seeborg
10                                                         UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      JT. STIP. TO DISMISS ACTION WITHOUT PREJUDICE                                                 2
      CASE NO. 3:19-CV-07818-RS

     US2008 17158785 1
